Exhibit 10.1

LICENSE AGREEMENT

This License Agreement (“Agreement”) is effective and entered into as of _____,
2006 (the “Effective Date”), by and between GE Healthcare AS., (“GEHC”), a
Norwegian corporation with offices at  Nycoveien 1-2 Postboks 4220 Nydalen, Oslo
Norway and Acusphere Inc. (“ACUS”) a Delaware corporation  with offices at 500
Arsenal St., Watertown, MA 02472.  (GEHC and ACUS collectively “the Parties”).

WHEREAS, GEHC owns certain patents relating to the compositions, methods of
preparing, and methods of use of ultrasound contrast agents;

WHEREAS, ACUS is developing that certain ultrasound contrast agent, AI-700,
which is the subject of  Investigational New Drug Application (“INDA”) with the
U.S. Food and Drug Administration;

WHEREAS, ACUS desires to obtain a non-exclusive license to certain of GEHC’s
patents.

 NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Agreement, the Parties
hereby agree as follows:


ARTICLE I.  DEFINITIONS


1.1.          DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE TERMS DEFINED
HERE SHALL HAVE THE MEANINGS SPECIFIED BELOW.  THESE TERMS ARE INTENDED TO
ENCOMPASS BOTH SINGULAR AND PLURAL FORMS.


1.1.1.                     “AFFILIATE” SHALL MEAN AN ENTITY THAT DIRECTLY, OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, OR IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH A PARTY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, “CONTROL” SHALL MEAN THE OWNERSHIP, DIRECTLY OR INDIRECTLY, OF FIFTY
PERCENT (50%) OR MORE OF THE ISSUED SHARE CAPITAL OR SHARES OF STOCK ENTITLED TO
VOTE FOR THE ELECTION OF DIRECTORS, IN THE CASE OF A CORPORATION, OR FIFTY
PERCENT (50%) OR MORE OF THE EQUITY INTERESTS IN THE CASE OF ANY OTHER ENTITY OR
THE LEGAL POWER TO DIRECT OR CAUSE THE DIRECTION OF THE GENERAL MANAGEMENT AND
POLICIES OF THE ENTITY IN QUESTION.


1.1.2.                     “AI-700” SHALL MEAN THE ULTRASOUND CONTRAST PRODUCT
CURRENTLY UNDER DEVELOPMENT BY ACUS AND FOR WHICH ACUS HAS FILED AN INDA.  THE
TERM “AI-700” INCLUDES POSTAPPROVAL CHANGES MADE TO THE PRODUCT  IN ACCORDANCE
WITH SECTION 506A OF THE FEDERAL FOOD, DRUG, AND COSMETIC ACT AND SECTION 314.70
(21 CFR 314.70) AS RECOMMENDED IN THE DOCUMENT: GUIDANCE FOR INDUSTRY, CHANGES
TO AN APPROVED NDA OR ANDA, APRIL 2004, U.S. DEPARTMENT OF HEALTH

1


--------------------------------------------------------------------------------





                                                AND HUMAN SERVICES, FOOD AND
DRUG ADMINISTRATION, CENTER FOR DRUG EVALUATION AND RESEARCH (CDER), APRIL 2004,
CMC, REVISION 1.


1.1.3.                     “FIELD” SHALL MEAN ULTRASOUND DIAGNOSTIC IMAGING IN
HUMANS AND ANIMALS.


1.1.4.                     “GEHC LICENSED PATENTS” SHALL MEAN (I) ALL PRESENT
PATENTS AND PATENT APPLICATIONS WORLDWIDE THAT CLAIM THE COMPOSITION OF,
MANUFACTURE OF, OR METHODS OF USE OF ULTRASOUND CONTRAST AGENTS, WHICH ARE
ISSUED OR PENDING AS OF THE EFFECTIVE DATE, TOGETHER WITH ALL FUTURE PATENTS AND
PATENT APPLICATIONS THAT CLAIM PRIORITY (DIRECTLY OR INDIRECTLY THROUGH OTHER
APPLICATIONS) TO ANY PATENT OR PATENT APPLICATION PENDING AS OF OR BEFORE THE
EFFECTIVE DATE THAT ARE OWNED BY OR LICENSED TO GEHC OR AN AFFILIATE WITH A
RIGHT TO SUBLICENSE, INCLUDING WITHOUT LIMITATION, THOSE LISTED ON EXHIBIT A
HERETO AND (II) ALL PATENTS AND PATENT APPLICATIONS WORLDWIDE THAT CLAIM THE
COMPOSITION OF, MANUFACTURE OF, OR METHODS OF USE OF ULTRASOUND CONTRAST AGENTS
WHICH GEHC OR AN AFFILIATE ACQUIRES (BY LICENSE WITH A RIGHT TO SUBLICENSE,
ACQUISITION OR OTHERWISE (INCLUDING BY INTERNAL INVENTION)) WITHIN 12 MONTHS
AFTER THE EFFECTIVE DATE.


1.1.5.                     “TERRITORY” SHALL MEAN THE ENTIRE WORLD EXCEPT JAPAN,
THE PEOPLE’S REPUBLIC OF CHINA, AND THE REPUBLIC OF KOREA.


1.1.6.                     “THIRD PARTY” SHALL MEAN ANY ENTITY OTHER THAN GEHC,
ACUS, OR THEIR RESPECTIVE AFFILIATES.


ARTICLE II.  LICENSE FROM GEHC TO ACUS


2.1.            SUBJECT TO THE TERMS AND OBLIGATIONS OF THIS AGREEMENT GEHC
HEREBY GRANTS ACUS, AND ACUS ACCEPTS, A NONEXCLUSIVE LICENSE UNDER THE GEHC
LICENSED PATENTS TO MAKE, USE, SELL, OFFER TO SELL, AND IMPORT AI-700 IN THE
FIELD IN THE TERRITORY.


2.2.          ACUS HAS THE RIGHT TO GRANT DISTRIBUTION RIGHTS FOR AI-700 UNDER
THE GEHC LICENSED PATENTS AND HAS THE LIMITED RIGHT TO GRANT SUBLICENSES TO
MANUFACTURERS TO MANUFACTURE AI-700 ON BEHALF OF ACUS, AS WELL AS TO ITS
DISTRIBUTORS IN CONNECTION WITH THEIR DISTRIBUTION RIGHTS.


2.3.          OTHER THAN THE LIMITED RIGHT TO SUBLICENSE GRANTED IN PARAGRAPH
2.2, ACUS DOES NOT HAVE THE RIGHT TO GRANT SUBLICENSES.


2.4.          THE PARTIES ACKNOWLEDGE THAT NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO CONVEY ANY TITLE OR OWNERSHIP RIGHTS TO THE GEHC LICENSED PATENTS. 
WITH THE EXCEPTION OF THE RIGHTS EXPLICITLY GRANTED IN PARAGRAPHS 2.1 THROUGH
2.2, NO LICENSE, OR OTHER RIGHT, TITLE OR INTEREST TO OR UNDER THE GEHC LICENSED
PATENTS IS GRANTED BY IMPLICATION, ESTOPPEL OR OTHERWISE.

2


--------------------------------------------------------------------------------




 


2.5.          TO THE EXTENT REQUIRED BY AND IN CONFORMANCE WITH ANY APPLICABLE
LAWS, ACUS SHALL MARK AI-700 WITH THE NUMBERS OF THE APPLICABLE GEHC LICENSED
PATENTS.


ARTICLE III.  RELEASE AND COVENANT NOT TO SUE


3.1.          GEHC HEREBY RELEASES ACUS AND ITS CURRENT AFFILIATES FROM ALL
CLAIMS, ALLEGATIONS, DAMAGES, OBLIGATIONS, LIABILITIES OR EXPENSES OF ANY KIND
OR NATURE THAT IT MAY HAVE AGAINST ANY OF THEM, SUBJECT TO THE LIMITATION OF
PARAGRAPH 3.3.  THIS RELEASES ALL CLAIMS AND OBLIGATIONS RESULTING FROM ANYTHING
WHICH HAS HAPPENED UP TO NOW, INCLUDING CLAIMS OF WHICH GEHC IS NOT AWARE, AND
SPECIFICALLY INCLUDING WITHOUT LIMITATION ALL CLAIMS OR INFRINGEMENT OF GEHC
LICENSED PATENTS ON ACCOUNT OF THE MANUFACTURE, USE, SALE, OFFER FOR SALE, AND
IMPORTATION OF AI-700 UP TO AND INCLUDING THE EFFECTIVE DATE.


3.2.          ACUS HEREBY RELEASES GEHC AND ITS CURRENT AFFILIATES FROM ALL
CLAIMS, ALLEGATIONS, DAMAGES, OBLIGATIONS, LIABILITIES OR EXPENSES OF ANY KIND
OR NATURE THAT IT MAY HAVE AGAINST ANY OF THEM.  THIS RELEASES ALL CLAIMS AND
OBLIGATIONS RESULTING FROM ANYTHING WHICH HAS HAPPENED UP TO NOW, INCLUDING
CLAIMS OF WHICH ACUS IS NOT AWARE, AND SPECIFICALLY INCLUDING WITHOUT LIMITATION
ALL CLAIMS OR INFRINGEMENT OF ANY ACUS PATENT ON ACCOUNT OF THE MANUFACTURE,
USE, SALE, OFFER FOR SALE, AND IMPORTATION OF ULTRASOUND CONTRAST AGENTS UP TO
AND INCLUDING THE EFFECTIVE DATE.


3.3.          NONE OF THE RELEASES ABOVE SHALL BE CONSTRUED IN ANY WAY AS BEING
A RELEASE OF ANY INDEBTEDNESS TO ANY GEHC AFFILIATE UNDER ANY LOAN AGREEMENT,
SECURITY INTEREST, AGREEMENT OF INDEBTEDNESS, SECURITY INTEREST, OR OTHER
AGREEMENT FOR THE LOAN OF MONEY, EXTENSION OF CREDIT, PROVISION OF SERVICES, OR
SALE OR LEASE OF GOODS.


3.4.          TO THE EXTENT THAT IT MAY APPLY TO AGREEMENT, THE PARTIES WAIVE
ANY AND ALL RIGHTS UNDER CALIFORNIA CIVIL CODE § 1542 (AS WELL AS ANY SIMILAR
STATUTE OR LAW IN ANY OTHER JURISDICTION), WHICH SECTION HAS BEEN DULY EXPLAINED
TO EACH OF THE PARTIES BY THEIR RESPECTIVE COUNSEL, AND WHICH READS AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


3.5.          ACUS, FOR ITSELF AND ITS CURRENT AND FUTURE AFFILIATES, COVENANTS
NOT TO SUE GEHC OR ITS AFFILIATES FOR INFRINGEMENT OF ANY PATENT ON ACCOUNT OF
GEHC OR ITS AFFILIATES’ MANUFACTURE, USE, SALE, OR OFFER TO SELL OF OPTISON OR
SONAZOID IN THE TERRITORY FOR USE IN THE FIELD.  THIS COVENANT SHALL EXTEND TO
GEHC’S DISTRIBUTORS AND CUSTOMERS ON ACCOUNT OF THEIR PURCHASE, SALE, OR USE OF
SONAZOID OR OPTISON IN THE TERRITORY FOR USE IN THE FIELD.

3.6           GEHC, for itself and its current and future Affiliates, covenants
not to sue ACUS or its Affiliates for infringement of any patent on account of
ACUS or its Affiliates’ manufacture, use, sale, or offer to sell AI-700 in the
Territory for use in the Field.  This covenant shall extend to ACUS’s
distributors and customers on account of their purchase, sale, or use of AI-700
in the Territory for use in the Field.

3


--------------------------------------------------------------------------------





3.7           IT IS THE INTENTION OF THE PARTIES TO SETTLE CURRENT AND POTENTIAL
INTELLECTUAL PROPERTY DISPUTES PERTAINING TO THE GEHC LICENSED PATENTS AND
PATENTS THAT ACUS HAS IN THE FIELD. IN THAT CONNECTION, THE PARTIES SHALL:


3.7.1.                     WITHDRAW ALL CURRENT OPPOSITIONS BROUGHT AGAINST THE
OTHER’S PATENTS FOR THE FIELD IN COUNTRIES FOREIGN TO THE UNITED STATES;


3.7.2.                     REFRAIN FROM FILING ANY FUTURE OPPOSITION OR OTHER
CHALLENGE AGAINST THE CLAIMS OF EACH OTHER’S PATENTS RELATING TO OPTISON,
SONAZOID OR AI-700  IN COUNTRIES FOREIGN TO THE UNITED STATES; AND


3.7.3.                     REFRAIN FROM FILING ANY REQUESTS FOR INTERFERENCE,
REEXAMINATION, PROTEST OR OTHER CHALLENGE AGAINST THE CLAIMS OF EACH OTHER’S
PATENTS RELATING OPTISON, SONAZOID OR AI-700  IN THE UNITED STATES.


ARTICLE IV.  FEES, PAYMENTS, WARRANTIES, INDEMNIFICATION


4.1.          IN CONSIDERATION OF THE LICENSES AND RELEASE GRANTED IN SECTION 3,
ACUS SHALL MAKE THE FOLLOWING PAYMENTS TO GEHC:


4.1.1.                     AN UPFRONT LICENSE FEE OF $10,000,000 PAID IN TWO
INSTALLMENTS OF:

A)     $5,000,000 WITHIN FIVE BUSINESS DAYS AFTER EXECUTION OF THIS AGREEMENT.

B)    $5,000,000 ON THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE,

SAID FEES TO BE NON-CONTINGENT AND NON-RETURNABLE.


4.1.2.                     A LICENSE FEE OF $10,000,000 PAID IN TWO INSTALLMENTS
OF:

A)     $5,000,000 WITHIN FIVE BUSINESS DAYS AFTER THE EARLIER OF (I) RECEIPT OF
REGULATORY APPROVAL BY THE U.S. FOOD AND DRUG ADMINISTRATION TO MARKET AI-700 OR
(II) THE APPROVAL OF A MARKETING AUTHORIZATION APPLICATION IN EUROPE RELATED TO
AI-700.

B)    $5,000,000 UPON THE ONE YEAR ANNIVERSARY OF THE PAYMENT SET FORTH IN
PARAGRAPH 4.1.2(A),

SAID FEES TO BE NON-RETURNABLE.


4.2.          ALL PAYMENTS BY ACUS TO GEHC SHALL BE BY WIRE TRANSFER OF SAME DAY
FEDERAL FUNDS TO THE FOLLOWING ACCOUNT (OR ANY ALTERNATIVE ACCOUNT WHICH GEHC
DESIGNATES TO ACUS PRIOR TO THE DUE DATE OF ANY OF THE PAYMENTS SET FORTH IN
PARAGRAPH 4.1).

Bank Name: BNP Paribas London Branch

Name on Account:  Amersham Health AS

4


--------------------------------------------------------------------------------




SWIFT-BIC: BNPAGB22

IBAN: GS89 BNPA23463574 375010

Account No.   09678 074375 00191


4.3.          ANY PAYMENTS MADE UNDER SECTION 4 OF THIS AGREEMENT ARE INCLUSIVE
OF ANY TAX IMPOSED UPON SUCH PAYMENTS.  IN ADDITION, IN THE EVENT ANY OF THE
PAYMENTS MADE BY ACUS PURSUANT TO SECTION 4 ARE SUBJECT TO WITHHOLDING TAXES
UNDER THE LAWS OF ANY JURISDICTION, ACUS SHALL CONSULT GEHC IN ADVANCE AND TAKE
ALL REASONABLE ACTIONS, ON A TIMELY BASIS, TO REDUCE THE LEVEL OF WITHHOLDING TO
THE MINIMUM PERMITTED UNDER THE LAWS OF THE JURISDICTION HAVING REGARD TO THE
TERMS OF ANY RELEVANT DOUBLE TAX TREATY. SHOULD A WITHHOLDING TAX STILL BE DUE,
SUCH AMOUNTS PAYABLE TO GEHC SHALL BE REDUCED BY THE AMOUNT OF TAXES DEDUCTED
AND WITHHELD, AND ACUS SHALL PAY THE AMOUNTS OF SUCH TAXES TO THE PROPER
GOVERNMENTAL AUTHORITY IN A TIMELY MANNER AND PROMPTLY TRANSMIT TO GEHC AN
OFFICIAL TAX CERTIFICATE OR OTHER EVIDENCE OF SUCH TAX OBLIGATIONS TOGETHER WITH
PROOF OF PAYMENT FROM THE RELEVANT GOVERNMENTAL AUTHORITY OF ALL AMOUNTS
DEDUCTED AND WITHHELD SUFFICIENT TO ENABLE GEHC TO CLAIM SUCH PAYMENT OF TAXES. 
ACUS WILL PROVIDE GEHC WITH REASONABLE ASSISTANCE TO ENABLE GEHC TO RECOVER SUCH
TAXES AS PERMITTED BY LAW.


4.4.          ALL PAYMENTS UNDER ANY PROVISION OF THIS AGREEMENT SHALL BEAR
INTEREST FROM THE DATE DUE UNTIL PAID AT A RATE EQUAL TO THE LESSER OF (I) FIVE
PERCENTAGE POINTS ABOVE THE PRIME RATE OF CITIBANK, N.A. (OR ITS SUCCESSOR) IN
NEW YORK, NEW YORK, AS ANNOUNCED ON THE DATE SUCH PAYMENT WAS DUE, OR (II) THE
HIGHEST AMOUNT ALLOWABLE BY LAW, COMPOUNDED MONTHLY.  IN ADDITION, ACUS SHALL
REIMBURSE GEHC FOR ALL REASONABLE COSTS AND EXPENSES, INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES, INCURRED IN THE
COLLECTION OF LATE OR MISSED PAYMENTS.


4.5.          EACH PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES, INCLUDING,
WITHOUT LIMITATION, ITS ATTORNEYS FEES, RELATING TO ANY ACTION TO BE TAKEN OR
HAVING BEEN TAKEN IN RESPECT TO THIS AGREEMENT.


4.6.          EACH PARTY MAKES THE FOLLOWING WARRANTIES AND REPRESENTATIONS TO
THE OTHER PARTY:


4.6.1.                     EACH PARTY IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OR COUNTRY IN
WHICH IT IS ORGANIZED AND HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO
AND PERFORM THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND TO
REQUIRE ITS AFFILIATES TO ABIDE BY ITS TERMS AND CONDITIONS;


4.6.2.                     ALL REQUISITE CORPORATE ACTION ON THE PART OF EACH
PARTY HAS BEEN COMPLETED FOR THE AUTHORIZATION OF THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE PERFORMANCE OF THE TRANSACTION CONTEMPLATED HEREUNDER;

5


--------------------------------------------------------------------------------





4.6.3.                     THIS AGREEMENT IS, AND SUCH OTHER TRANSACTIONS WILL
BE, VALID AND BINDING OBLIGATIONS OF EACH PARTY ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS; AND


4.6.4.                     THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND
WILL NOT VIOLATE THE PROVISIONS OF ANY PARTY’S CERTIFICATE OF INCORPORATION OR
BYLAWS OR SIMILAR TYPE DOCUMENTS OR THE PROVISIONS OF ANY NOTE, INDENTURE,
LEASE, LICENSE PERMIT OR OTHER INSTRUMENT OR OBLIGATION OR VIOLATE ANY LAW,
ORDER, RULE OR REGULATION APPLICABLE TO IT.


4.7.          NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A WARRANTY OR
REPRESENTATION BY GEHC AS TO THE VALIDITY OF ANY GEHC LICENSED PATENT OR THAT
AI-700 IS FREE FROM INFRINGEMENT OF DOMESTIC OR FOREIGN PATENTS OR OTHER
PROPRIETARY INTERESTS OF OTHER PARTIES. GEHC IS LICENSING THE GEHC LICENSED
PATENTS TO ACUS ON AN “AS IS” BASIS.  GEHC MAKES NO WARRANTIES EITHER EXPRESS OR
IMPLIED OF ANY KIND, AND HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES,
REPRESENTATIONS OR GUARANTEES OF ANY KIND AS TO THE GEHC LICENSED PATENTS, THE
SUBJECT OF ANY LICENSE HEREUNDER AND/OR ANY PRODUCTS, INCLUDING BUT NOT LIMITED
TO, ANY WARRANTIES OF MERCHANTABILITY, FITNESS, ADEQUACY OR SUITABILITY FOR A
PARTICULAR PURPOSE, USE OR RESULT, AND ANY WARRANTIES OF FREEDOM OF INFRINGEMENT
OF ANY PATENTS, COPYRIGHTS, TRADE SECRETS OR OTHER PROPRIETARY RIGHTS.  NEITHER
GEHC, NOR ANY EMPLOYEE OR AGENT OF GEHC, SHALL HAVE ANY LIABILITY TO ACUS, ITS
AFFILIATES, OR SUBLICENSEES, OR ANY OTHER PERSON ARISING OUT OF THE USE OF GEHC
LICENSED PATENTS OR PRODUCTS INCLUDING BUT NOT LIMITED TO THE LACK OF
MERCHANTABILITY, INADEQUACY OR UNSUITABILITY OF THE GEHC LICENSED PATENTS OR
PRODUCTS FOR ANY PARTICULAR PURPOSE OR TO PRODUCE ANY PARTICULAR RESULT, OR FOR
ANY LATENT DEFECTS THEREIN.


4.8.          ACUS SHALL INDEMNIFY AND HOLD GEHC AND ITS AFFILIATES HARMLESS
AGAINST ANY AND ALL THIRD-PARTY ACTIONS, SUITS, CLAIMS, DEMANDS, PROSECUTIONS,
LIABILITIES, COSTS, EXPENSES, DAMAGES, DEFICIENCIES, LOSS OR OBLIGATIONS
(INCLUDING REASONABLE ATTORNEYS’ FEES) BASED ON OR ARISING OUT OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, (I) THE DEVELOPMENT, MANUFACTURE,
PACKAGING, USE, OR SALE OF AI-700 (II) THE PRACTICE OF THE GEHC LICENSED PATENTS
BY ACUS, ITS AFFILIATES, ITS SUBLICENSEES OR ITS (OR THEIR) CUSTOMERS AND (III)
ANY REPRESENTATION MADE OR WARRANTY GIVEN BY ACUS, ITS AFFILIATES WITH RESPECT
TO GEHC LICENSED PATENTS OR AI-700.


4.9.          ACUS SHALL MAINTAIN, DURING THE TERM OF THIS AGREEMENT, COMMERCIAL
GENERAL LIABILITY INSURANCE, INCLUDING PRODUCT LIABILITY INSURANCE, WITH
REPUTABLE AND FINANCIALLY SECURE INSURANCE CARRIERS, ON COMMERCIALLY REASONABLE
AND PRUDENT TERMS AND LIMITS.


4.10.        ACUS AND ITS CURRENT AND FUTURE AFFILIATES SHALL NOT DIRECTLY OR
INDIRECTLY CHALLENGE OR INDUCE ANY THIRD PARTY TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THE GEHC LICENSED PATENTS, OR ANY PATENT CLAIM(S) THEREIN, OR
INITIATE OR PARTICIPATE IN ANY RE-EXAMINATION OR OTHER PROCEEDING RELATED TO THE
VALIDITY, ENFORCEABILITY OR PATENTABILITY OF ANY

6


--------------------------------------------------------------------------------





CLAIM OF THE GEHC LICENSED PATENTS BEFORE ANY TRIBUNAL OR PATENT OFFICE.  THIS
SECTION SHALL NOT PROHIBIT ACUS AND ITS AFFILIATES FROM RESPONDING TO A
SUBPOENA, PROCESS, OR DISCOVERY REQUESTS IN ANY LITIGATION OR ADMINISTRATIVE
PROCEEDING PROVIDED THAT ACUS GIVES PROMPT NOTICE TO GEHC OF THE RECEIPT OF SAID
SUBPOENA, PROCESS OR DISCOVERY REQUESTS.


ARTICLE V.  DURATION


5.1.          THE TERM OF THE LICENSES GRANTED BY GEHC SHALL BE UNTIL THE LAST
TO EXPIRE OF THE GEHC LICENSED PATENTS.


ARTICLE VI.  CONFIDENTIALITY


6.1.          NO PARTY SHALL DISCLOSE THE CONTENTS OF THIS AGREEMENT TO ANY
OTHER PERSON OR ENTITY AND EACH PARTY SHALL RETAIN IN CONFIDENCE THE TERMS AND
CONDITIONS OF THIS AGREEMENT, EXCEPT AS NECESSARY TO COMPLY WITH LAW OR THE
VALID ORDER OF A COURT OR AGENCY OF COMPETENT JURISDICTION OF A STATE OR FEDERAL
AUTHORITY; OR TO THE EXTENT NECESSARY IN ANY ACTION, SUIT OR PROCEEDING TO
ENFORCE THIS AGREEMENT; OR TO THEIR RESPECTIVE AFFILIATES, BANKS, AUDITORS,
ACCOUNTANTS, LAWYERS, AND ANY OTHER REPRESENTATIVE OF A PARTY WHO HAS A GOOD
FAITH NEED TO KNOW, PROVIDED THAT ANY SUCH PERSON OR ENTITY TO WHOM DISCLOSURE
IS MADE MUST BE ADVISED OF THE CONFIDENTIALITY OF THE INFORMATION DISCLOSED AND
AGREE TO KEEP SUCH INFORMATION CONFIDENTIAL.


6.2.          NO PUBLIC STATEMENTS OF ANY KIND PERTAINING TO THIS AGREEMENT MAY
BE MADE EXCEPT AS REQUIRED BY LAW, SUCH AS THAT ENFORCED BY THE SECURITIES
EXCHANGE COMMISSION OF THE UNITED STATES OF AMERICA, UNLESS THE PARTIES
OTHERWISE MUTUALLY AGREE IN WRITING.  ATTACHED HERETO AS EXHIBIT __IS A FORM OF
PRESS RELEASE THAT THE PARTIES AGREE SHALL BE ISSUED BY ACUS  PROMPTLY AFTER THE
EXECUTION OF THIS AGREEMENT.


ARTICLE VII.  MISCELLANEOUS


7.1.          NOTICE:  ALL NOTICES OR COMMUNICATIONS REQUIRED PURSUANT TO THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON
THE DATE OF RECEIPT IF DELIVERED BY HAND, INTERNATIONAL OVERNIGHT COURIER,
CONFIRMED FACSIMILE TRANSMISSION, OR REGISTERED OR CERTIFIED MAIL (RETURN
RECEIPT REQUESTED, POSTAGE PREPAID) TO THE FOLLOWING ADDRESSES OR FACSIMILE
NUMBERS:

For GEHC:

 

 

GE Healthcare AS.

 

 

c/o GE Healthcare

 

 

 

 

 

Nycoveien 1-2 Postboks 4220

 

 

Nycalen, Oslo Norway

 

 

Attn: General Counsel

 

 

Fax: 47-2222-9865

 

 

 

 

For ACUS:

 

 

Sherri Oberg

 

 

 

 

Acusphere Inc.

 

 

 

 

500 Arsenal Street

 

 

 

 

7


--------------------------------------------------------------------------------




 

Watertown, MA 02472

 

 

 

 

FAX 617-926-3605

 

 

 


 


7.2.          CHOICE OF LAW AND FORUM:  THE PARTIES AGREE THAT THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PRINCIPLES.  ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR OTHER ASPECT OF THE PARTIES’ RELATIONSHIP
SHALL BE BROUGHT ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
NEW YORK, AND EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS FOR
ANY SUCH MATTER.


7.3.          ENTIRE AGREEMENT:  THIS AGREEMENT SETS FORTH ALL THE LICENSES,
COVENANTS, PROMISES, AGREEMENTS, WARRANTIES, REPRESENTATIONS, CONDITIONS, AND
UNDERSTANDINGS BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE EXHIBITS ATTACHED HERETO, IS
INTENDED TO DEFINE THE FULL EXTENT OF THE LEGALLY ENFORCEABLE UNDERTAKINGS OF
THE PARTIES HERETO.


7.4.          SEVERABILITY:  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
SHALL, FOR ANY REASON, BE HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT,
SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF,
AND THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THE AGREEMENT TO
PRESERVE THEIR ORIGINAL INTENT.


7.5.          AMENDMENT AND WAIVER:  THIS AGREEMENT MAY BE AMENDED,
SUPPLEMENTED, OR OTHERWISE MODIFIED ONLY BY MEANS OF A WRITTEN INSTRUMENT SIGNED
BY ALL PARTIES.  ANY WAIVER OF ANY RIGHTS OR FAILURE TO ACT IN A SPECIFIC
INSTANCE SHALL RELATE ONLY TO SUCH INSTANCE AND SHALL NOT BE CONSTRUED AS AN
AGREEMENT TO WAIVE ANY RIGHTS OR FAIL TO ACT IN ANY OTHER INSTANCE, WHETHER OR
NOT SIMILAR.


7.6.          BREACH AND CURE:  EITHER PARTY SHALL HAVE THE RIGHT TO CURE ITS
MATERIAL BREACH.  THE CURE SHALL BE EFFECTED WITHIN A REASONABLE PERIOD OF TIME
BUT IN NO EVENT LATER THAN TWENTY (20) DAYS AFTER NOTICE OF ANY BREACH GIVEN BY
THE NON-BREACHING PARTY, OR FIVE (5) BUSINESS DAYS IN THE EVENT OF A PAYMENT
OBLIGATION.


7.7.          HEADINGS:  THE SECTIONS AND PARAGRAPHS HEADINGS CONTAINED HEREIN
ARE FOR THE PURPOSES OF CONVENIENCE ONLY AND ARE NOT INTENDED TO DEFINE OR LIMIT
THE CONTENTS OF SAID SECTIONS OR PARAGRAPHS.


7.8.          COUNTERPARTS:  THIS AGREEMENT MAY BE SIGNED IN COUNTERPART, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL.  SIGNATURES SHALL BE PROVIDED BY
FACSIMILE TRANSMISSION, WITH ORIGINAL SIGNATURES FOLLOWING BY MAIL.


7.9.          ASSIGNMENT:  ACUS MAY NOT ASSIGN THIS AGREEMENT NOR THE LICENSES
GRANTED HEREIN TO ANY THIRD PARTY UNLESS SAID ASSIGNMENT IS TO A SUCCESSOR BY
MERGER, ACQUISITION, OR CORPORATE REORGANIZATION, AND/OR IN CONNECTION WITH THE
SALE OR OTHER DISPOSITION BY LICENSE, JOINT VENTURE OR OTHERWISE OF THE ENTIRE
BUSINESS UNIT OR PRODUCT(S) TO WHICH THIS AGREEMENT PERTAINS AND ASSIGNEE MUST
AGREE TO THE TERMS OF THIS AGREEMENT ON BEHALF OF ITSELF AND ITS AFFILIATES,
INCLUDING BUT NOT LIMITED TO THE PROVISIONS OF  PARAGRAPHS 3.5 AND 4.10.  FOR

8


--------------------------------------------------------------------------------





AVOIDANCE OF DOUBT, THE RELEASE OF PARAGRAPH 3.1 SHALL NOT EXTEND TO THE
ASSIGNEE’S BUSINESS OR ASSETS OTHER THAN THOSE ACQUIRED FROM ACUS.


7.10.        SUBSEQUENT ACQUISITIONS:  IF, AFTER THE EFFECTIVE DATE, ACUS OR AN
AFFILIATE EITHER ACQUIRES AN ENTITY OR ACQUIRES SUBSTANTIALLY ALL OF THE ASSETS
FROM AN ENTITY, AND SAID ENTITY IS, IMMEDIATELY PRIOR TO THE DATE OF
ACQUISITION, LICENSED BY THE OTHER PARTY (“LICENSOR”) UNDER ONE OR MORE GEHC
LICENSED PATENTS THROUGH AN EXISTING AGREEMENT PURSUANT TO WHICH ROYALTIES OR
OTHER PAYMENTS ARE MADE BY SAID ENTITY TO LICENSOR, THEN THE LICENSE AND OTHER
RIGHTS GRANTED HEREIN TO THE ACQUIRING PARTY WITH RESPECT TO SAID GEHC LICENSED
PATENTS SHALL APPLY TO PRODUCTS MANUFACTURED BY SAID ENTITY OR THROUGH THE USE
OF SAID ASSETS, PROVIDED THAT SUCH ROYALTIES OR OTHER PAYMENTS SHALL CONTINUE TO
BE MADE BY THE ACQUIRING PARTY OR SAID ENTITY TO THE LICENSOR WITH RESPECT TO
SUCH PRODUCTS NOTWITHSTANDING THAT THE ACQUIRING PARTY MAY HAVE BEEN LICENSED
FOR THE SAME PRODUCTS BEFORE THE ACQUISITION.  FOR AVOIDANCE OF DOUBT, THE
RELEASE OF PARAGRAPH 3.1 SHALL NOT EXTEND TO ANY ENTITY WHOSE ASSETS ARE
ACQUIRED OR SUBSTANTIALLY ACQUIRED BY ACUS.

IN WITNESS WHEREOF, the undersigned Parties have duly executed and delivered
this Agreement as of the date first written above.

GE Healthcare AS.

 

Acusphere, Inc.

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

9


--------------------------------------------------------------------------------


SCHEDULE A

Title

 

 

 

Country

 

Patent No.

 

Application No.

Diagnostic and contrast agent

 

US

 

5618514

 

 

 

 

 

 

6544496

 

 

 

 

 

 

5670135

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

CH

 

0576519

 

 

 

 

DE

 

69231794.5

 

 

 

 

ES

 

2156109

 

 

 

 

FR

 

0576519

 

 

 

 

GB

 

0576519

 

 

 

 

HK

 

1004980

 

 

 

 

IT

 

0576519

 

 

 

 

NO

 

 

 

19933431

 

 

US

 

5536490

 

 

 

 

US

 

 

 

08/470044

 

 

US

 

6106806

 

 

 

 

US

 

5567413

 

 

 

 

US

 

 

 

10/449832

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

DE

 

0831926

 

 

 

 

EP

 

0831926

 

 

 

 

ES

 

0831926

 

 

 

 

FR

 

0831926

 

 

 

 

GB

 

0831926

 

 

 

 

IT

 

0831926

 

 

 

 

US

 

6217850

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

AT

 

E238072

 

 

 

 

AU

 

726503

 

 

 

 

BR

 

 

 

PI1100844.0

 

 

CZ

 

293986

 

 

 

 

DE

 

0881915

 

 

 

 

EP

 

0881915

 

 

 

 

ES

 

0881915

 

 

 

 

FR

 

0881915

 

 

 

 

GB

 

0881915

 

 

 

 

HK

 

HK1014872

 

 

 

 

IE

 

0881915

 

 

 

 

IL

 

125748

 

 

 

 

IT

 

0881915

 

 

 

 

NL

 

0881915

 

 

 

10


--------------------------------------------------------------------------------




 

 

 

NO

 

318875

 

 

 

 

PH

 

1997-55604

 

 

 

 

PT

 

0881915

 

 

 

 

RU

 

001135

 

 

 

 

US

 

6221337

 

 

 

 

ZA

 

97/1408

 

 

 

 

 

 

 

 

 

THERMALLY STABILIZED CONTRAST AGENT

 

DE

 

0885016

 

 

 

 

EP

 

0885016

 

 

 

 

ES

 

0885016

 

 

 

 

FR

 

0885016

 

 

 

 

GB

 

0885016

 

 

 

 

IT

 

0885016

 

 

 

 

US

 

6165442

 

 

 

 

US

 

6562320

 

 

 

 

 

 

 

 

 

PROCESS FOR PREPARATION OF VESICLES

 

DE

 

69806020.2

 

 

 

 

DE

 

1007102

 

 

 

 

EP

 

1005391

 

 

 

 

EP

 

1007102

 

 

 

 

GB

 

1007102

 

 

 

 

US

 

6444193

 

 

 

 

US

 

6509004

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

AT

 

0576521

 

 

 

 

AU

 

701817

 

 

 

 

BE

 

0576521

 

 

 

 

CA

 

2107107

 

 

 

 

CH

 

0576521

 

 

 

 

DE

 

P69222037.2

 

 

 

 

DK

 

0576521

 

 

 

 

EP

 

0576521

 

 

 

 

ES

 

2106857

 

 

 

 

FI

 

 

 

934227

 

 

FR

 

0576521

 

 

 

 

GB

 

0576521

 

 

 

 

GR

 

20040401146

 

 

 

 

HK

 

1002624

 

 

 

 

IE

 

82203

 

 

 

 

IT

 

0576521

 

 

 

 

LU

 

0576521

 

 

 

 

MC

 

0576521

 

 

 

 

NL

 

0576521

 

 

 

 

NO

 

307448

 

 

 

 

SE

 

0576521

 

 

 

11


--------------------------------------------------------------------------------




 

 

 

US

 

5529766

 

 

 

 

US

 

 

 

11/055543

 

12


--------------------------------------------------------------------------------




 

METHOD FOR INFUSION OF ULTRASOUND

 

AU

 

770389

 

 

CONTRAST AGENTS

 

DE

 

60006683.5

 

 

 

 

EP

 

1206286

 

 

 

 

ES

 

1206286

 

 

 

 

FR

 

1206286

 

 

 

 

GB

 

1206286

 

 

 

 

IT

 

1206286

 

 

 

 

 

 

 

 

 

CONTRATED STABILIZED MICROBUBBLE-TYPE ULTRASONIC IMAGING AGENT AND METHOD OF
PRODUCTION

 

US

 

 

 

139577

 

 

DK

 

173528

 

 

 

 

US

 

4844882

 

 

 

 

AU

 

603718

 

 

 

 

AT

 

0324938

 

 

 

 

BE

 

0324938

 

 

 

 

DE

 

P3885730.8

 

 

 

 

CH

 

0324938

 

 

 

 

FR

 

0324938

 

 

 

 

GB

 

0324938

 

 

 

 

IT

 

0324938

 

 

 

 

 

 

 

 

 

METHODS FOR SELECTING AND USING GASES AS ULTRASOUND CONTRAST MEDIA

 

AT

 

E191346

 

 

 

 

AU

 

 

 

2006200108

 

 

BE

 

0605477

 

 

 

 

BR

 

PI1100168.2

 

 

 

 

BR

 

PI1100167.4

 

 

 

 

CA

 

2119129

 

 

 

 

CA

 

2273140

 

 

 

 

CH

 

0605477

 

 

 

 

CL

 

40380

 

 

 

 

CZ

 

286149

 

 

 

 

DE

 

69230885

 

 

 

 

DK

 

0605477

 

 

 

 

ES

 

0605477

 

 

 

 

FI

 

 

 

941242

 

 

FR

 

0605477

 

 

 

 

GB

 

0605477

 

 

 

 

GR

 

3033908

 

 

 

13


--------------------------------------------------------------------------------




 

 

 

HK

 

HK1012564

 

 

 

 

HU

 

218018

 

 

 

 

ID

 

ID0014883

 

 

 

 

IE

 

0605477

 

 

 

 

IL

 

103120

 

 

 

 

IT

 

0605477

 

 

 

 

LU

 

0605477

 

 

 

 

MC

 

0605477

 

 

 

 

MX

 

182912

 

 

 

 

MY

 

MY/111060

 

 

 

 

NL

 

0605477

 

 

 

 

NO

 

313577

 

 

 

 

NZ

 

244341

 

 

 

 

PL

 

173817

 

 

 

 

PT

 

100867

 

 

 

 

RU

 

2114637

 

 

 

 

SE

 

0605477

 

 

 

 

SG

 

54121

 

 

 

 

TW

 

63126

 

 

 

 

US

 

5573751

 

 

 

 

US

 

5393524

 

 

 

 

US

 

5409688

 

 

 

 

US

 

5558094

 

 

 

 

US

 

6723303

 

 

 

 

US

 

5558854

 

 

 

 

US

 

6156292

 

 

 

 

US

 

6875420

 

 

 

 

US

 

6620404

 

 

 

 

ZA

 

92/7114

 

 

 

 

 

 

 

 

 

ULTRASOUND IMAGING OF TISSUE PERFUSION BY PULSE ENERGY DISRUPTION

 

US

 

6315730

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

US

 

6595925

 

 

 

 

 

 

 

 

 

ULTRASONOGRAPHY OF THE PROSTATE

 

DE

 

69831353.4

 

 

 

 

EP

 

1039833

 

 

 

 

ES

 

1039833

 

 

 

 

FR

 

1039833

 

 

 

 

GB

 

1039833

 

 

 

 

IT

 

1039833

 

 

 

 

US

 

6428479

 

 

 

 

US

 

6689065

 

 

 

14


--------------------------------------------------------------------------------




 

IMPROVEMENTS IN OR RELATING TO ULTRASONOGRAPHY

 

US

 

6409671

 

 

 

 

 

 

 

 

 

PHASE SHIFT COLLOIDS AS ULTRASOUND CONTRAST AGENTS

 

AU

 

680652

 

 

 

 

AU

 

710508

 

 

 

 

CA

 

2154590

 

 

 

 

DE

 

0680341

 

 

 

 

EP

 

0680341

 

 

 

 

ES

 

0680341

 

 

 

 

FR

 

0680341

 

 

 

 

GB

 

0680341

 

 

 

 

IT

 

0680341

 

 

 

 

PL

 

176870

 

 

 

 

US

 

5595723

 

 

 

 

US

 

5707607

 

 

 

 

US

 

5876696

 

 

 

 

US

 

5558853

 

 

 

 

US

 

6569404

 

 

 

 

US

 

6245319

 

 

 

 

US

 

5558855

 

 

 

 

US

 

5707606

 

 

 

 

 

 

 

 

 

GAS-FILLED MICROSPHERES WITH FLUORINE-CONTAINING SHELLS

 

AU

 

703652

 

 

 

 

CA

 

 

 

2196599

 

 

DE

 

0769969

 

 

 

 

EP

 

0769969

 

 

 

 

ES

 

0769969

 

 

 

 

FR

 

0769969

 

 

 

 

GB

 

0769969

 

 

 

 

IT

 

0769969

 

 

 

 

US

 

5562893

 

 

 

15


--------------------------------------------------------------------------------




 

USE OF PRESSURE RESISTANT PROTEIN MICROSPHERES ENCAPSULATING GASES AS ULTRASONIC
IMAGING AGENTS FOR VASCULAR PERFUSION

 

CA

 

 

 

2253734

 

 

DE

 

69732568.7

 

 

 

 

EP

 

0907380

 

 

 

 

ES

 

0907380

 

 

 

 

FR

 

0907380

 

 

 

 

GB

 

0907380

 

 

 

 

IT

 

0907380

 

 

 

 

US

 

5976501

 

 

 

 

 

 

 

 

 

SENTINEL LYMPH NODE DETECTION

 

AU

 

 

 

2003272154

 

 

US

 

 

 

10/530094

 

 

 

 

 

 

 

CONTRAST AGENTS FOR ULTRASONIC IMAGING

 

AT

 

0224934

 

 

 

 

AU

 

575735

 

 

 

 

BE

 

0224934

 

 

 

 

CA

 

1274773

 

 

 

 

CH

 

0224934

 

 

 

 

DE

 

0224934

 

 

 

 

EP

 

0224934

 

 

 

 

FR

 

0224934

 

 

 

 

GB

 

0224934

 

 

 

 

IT

 

0224934

 

 

 

 

NL

 

0224934

 

 

 

 

SE

 

0224934

 

 

 

 

 

 

 

 

 

CONTRAST AGENTS CONSISTING OF GALACTOSE PARTICLES AND AN AMPHIPHILIC CARBOXYLIC
ACID

 

DE

 

P69319888.5

 

 

 

 

EP

 

0620743

 

 

 

 

US

 

5567412

 

 

 

 

US

 

5614169

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

CA

 

2127705

 

 

 

16


--------------------------------------------------------------------------------




 

 

 

EP

 

 

 

99203253.2

 

 

US

 

5558856

 

 

 

 

US

 

5827502

 

 

 

 

US

 

 

 

11/055544

 

 

 

 

 

 

 

IMPROVEMENTS IN CONTRAST AGENTS, CONSISTING OF GALACTOSE PARTICLES

 

US

 

5637289

 

 

 

 

US

 

5648062

 

 

 

 

US

 

5928626

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

DE

 

P69326447.0

 

 

 

 

EP

 

0627942

 

 

 

 

GB

 

0627942

 

 

 

 

IT

 

0627942

 

 

 

 

US

 

5795562

 

 

 

 

US

 

5674468

 

 

 

 

US

 

5676925

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

US

 

5718884

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

DE

 

P69425136.4

 

 

 

 

EP

 

0689461

 

 

 

17


--------------------------------------------------------------------------------




 

MEDICAL USE OF ORGANIC AEROGELS AND BIODEGRADABLE ORGANIC AEROGELS

 

DE

 

69425573.4

 

 

 

 

EP

 

0707474

 

 

 

 

GB

 

0707474

 

 

 

 

 

 

 

 

 

POLYMERIC SURFACTANT-ENCAPSULATED MICROBUBBLES AND THEIR USE IN ULTRASOUND
IMAGING

 

DE

 

69430432.8

 

 

 

 

EP

 

0717658

 

 

 

 

ES

 

0717658

 

 

 

 

FR

 

0717658

 

 

 

 

GB

 

0717658

 

 

 

 

IT

 

0717658

 

 

 

 

US

 

5919434

 

 

 

 

US

 

5990263

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

US

 

6274120

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

DE

 

69526093.6

 

 

 

 

EP

 

0779821

 

 

 

 

ES

 

0779821

 

 

 

 

FR

 

0779821

 

 

 

 

GB

 

0779821

 

 

 

 

IT

 

0779821

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO ULTRASOUND IMAGING

 

US

 

5980460

 

 

 

 

US

 

5601085

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTIC/THERAPEUTIC AGENTS

 

EP

 

0973552

 

 

 

 

GB

 

0973552

 

 

 

 

US

 

6264917

 

 

 

 

US

 

6261537

 

 

 

 

US

 

 

 

10/722075

 

18


--------------------------------------------------------------------------------




 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTIC/THERAPEUTIC AGENTS

 

US

 

6331289

 

 

 

 

US

 

6680047

 

 

 

 

 

 

 

 

 

CONTRAST AGENTS CONTAINING TWO TYPES OF GAS FILLED MICROBUBBLES

 

US

 

6054118

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTIC/THERAPEUTIC AGENTS

 

US

 

6548048

 

 

 

 

 

 

 

 

 

IMPROVEMENTS IN OR RELATING TO CONTRAST AGENTS

 

AU

 

745047

 

 

 

 

DE

 

1007100

 

 

 

 

EP

 

1007100

 

 

 

 

ES

 

1007100

 

 

 

 

FR

 

1007100

 

 

 

 

GB

 

1007100

 

 

 

 

HU

 

224218

 

 

 

 

IT

 

1007100

 

 

 

 

MX

 

 

 

9903664

 

 

US

 

6375931

 

 

 

 

US

 

6783752

 

 

 

 

 

 

 

 

 

CONTRAST AGENTS COMPRISING AN AZEOTROPIC MIXTURE OF TWO GASES FOR ULTRASOUND
INVESTIGATIONS

 

US

 

6177061

 

 

 

 

 

 

 

 

 

ULTRASOUND IMAGING WITH CONTRAST AGENT TARGETED TO MICROVASCULATURE AND A
VASODILATOR DRUG

 

US

 

6811766

 

 

 

 

US

 

 

 

10/867237

 

19


--------------------------------------------------------------------------------




 

APPARATUS HAVING PARTIALLY GOLD-PLATED SURFACE

 

US

 

 

 

10/761967

 

 

 

 

 

 

 

ULTRASOUND CONTRAST AGENT DISPERSIONS COMPRISING GAS AND DESTABILISING AGENT

 

DE

 

69921317.7

 

 

 

 

EP

 

1079865

 

 

 

 

 

 

 

 

 

CONTRAST AGENTS

 

US

 

 

 

10/717196

 

 

20


--------------------------------------------------------------------------------